PER CURIAM.
We affirm the ruling of the trial court denying the parties’ motions for modification. We reverse the award of attorney fees on authority of Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
For the benefit of the trial judge, we point out that a successor judge may not correct errors of law committed by his predecessor, and, hence, he cannot review and reverse on the merits and on the same facts the final orders of his predecessor. Groover v. Walker, 88 So.2d 312 (Fla.1956).
COBB and HARRIS, JJ., concur.
GRIFFIN, J., concurs in part, dissents in part, with opinion.